

 

Exhibit 10.1
cree_logoa12.jpg [cree_logoa12.jpg]
 
PERFORMANCE SHARE
AWARD AGREEMENT
Participant:
 
Gregg A. Lowe
Award Number:
 
PU ________
Plan:
 
2013 Long-Term Incentive Compensation Plan
Award Type:
 
Performance Shares
Grant Date:
 
September 1, 2020
Performance Period:
 
September 1, 2020 through August 31, 2023



Dear Gregg:
I am pleased to inform you that Cree, Inc. (the “Company”) has awarded 58,953
Performance Shares (the “Performance Shares”) to you effective September 1, 2020
(the “Grant Date”). The Performance Shares are subject to and governed by the
terms of the Cree, Inc. 2013 Long-Term Incentive Compensation Plan, as amended
from time to time (the “Plan”), the terms of the Change in Control Agreement
between you and the Company dated September 22, 2017, as amended by the First
Amendment to Change in Control Agreement, dated May 4, 2018 (the “Change in
Control Agreement”), and the terms of this Performance Share Award Agreement
(this “Agreement”). Capitalized terms defined in the Plan and used in this
Agreement without definition have the meaning specified in the Plan.


Subject to the terms and conditions set forth in this Agreement and the Change
in Control Agreement, you are eligible to earn shares of the Company’s common
stock (“Shares”) based on settlement of the Performance Shares in accordance
with the performance criteria listed on Exhibit A of this Agreement (the
“Performance Criteria”). The Compensation Committee shall determine, in its sole
discretion, the level of achievement of the Performance Criteria during the
period beginning on the Grant Date and ending immediately prior to the third
anniversary of the Grant Date (the “Vesting Date”), and such determination shall
be conclusive, final and binding upon all parties. The Compensation Committee
has discretion to make adjustments to the Performance Criteria in recognition of
unusual or non-recurring events affecting the Company, as set forth in Section
10.4 of the Plan.


Subject to the terms of the Change in Control Agreement, (i) you must be
continuously in service with the Company or any Employer or any subsidiary or
affiliate of the Company through the Vesting Date in order to have a right to
payment of Performance Shares, (ii) the Performance Shares will not be
considered earned until the Vesting Date, and (iii) except as specified in your
Change in Control Agreement, if your employment is terminated prior to the
Vesting Date, you will forfeit all of the Performance Shares.


Notwithstanding the foregoing, you will become fully vested in the Performance
Shares on the date of your death or on the effective date of the determination
of your Disability (as defined below) by the Employee Benefits Committee of the
Company (the “EBC”) or such other committee as may be designated by the Board of
Directors of the Company or a committee thereof; however, the Performance Shares
will not be settled into Shares until the Vesting Date and the number of Shares
that will be issued at that time in settlement of the Performance Shares will be
calculated as described herein. For purposes of this Agreement, “Disability”
will have the meaning given to “LTD Disability” in the Change in Control
Agreement. The determination of whether or not you have a Disability will be
made by the EBC in good faith in its sole discretion, and such determination
shall be conclusive, final and binding upon all parties. The above definition of
Disability applies in lieu of the definition of disability set out in the Plan.






--------------------------------------------------------------------------------





THE TERMS AND CONDITIONS ON THE PAGES FOLLOWING THIS SIGNATURE PAGE, INCLUDING
ANY APPENDIX OR EXHIBIT, ARE AN INTEGRAL PART OF THIS AGREEMENT AND ARE
INCORPORATED HEREIN BY THIS REFERENCE. BY SIGNING BELOW YOU ACKNOWLEDGE THAT YOU
HAVE READ, UNDERSTAND AND AGREE TO BE BOUND BY SUCH TERMS AND CONDITIONS.
FAILURE TO SIGN WILL RESULT IN FORFEITURE OF THE PERFORMANCE SHARES.


Date: September 1, 2020
CREE, INC.:
 
ACCEPTED AND AGREED TO:
 
 
 
 
 
 
 
 
 
 
Thomas H. Werner
 
Gregg A. Lowe
Compensation Committee Chairman
 
 
 
 













Page 2 of 12



--------------------------------------------------------------------------------






PERFORMANCE AWARD AGREEMENT
TERMS AND CONDITIONS


1.
Forfeiture of Performance Shares for Awards Not Timely Accepted. The grant of
the Performance Shares is conditioned upon and subject to your accepting the
Performance Shares by signing and delivering to the Company this Agreement, or
otherwise electronically accepting the Performance Shares, no later than the
first date the Performance Shares are scheduled to vest pursuant to this
Agreement. In the event of your death or incapacitation prior to accepting the
Performance Shares, the Company will deem the Performance Shares as being
accepted. If you fail to accept the Performance Shares within the time described
above, you will forfeit the Performance Shares.



2.
Payment. Subject to the terms of the 2013 Plan, this Agreement and, if
applicable, the Severance Plan, within 30 days after the following date (except
as provided otherwise in Section 19 below), the Company shall make payment to
you of the vested portion of the Performance Shares on such date (if any), less
any vested Performance Shares previously paid to you (if any): _______ __, 201_.

The Company shall make payment to you by delivery to you (or, in the event of
your death, to your estate or, if the Committee establishes a beneficiary
designation procedure pursuant to Section 12 of the 2013 Plan, to any
beneficiary that you have designated pursuant to such procedure) one or more
certificates for a number of Shares equal to the number of vested Performance
Shares payable to you on such date or in the Company's discretion may cause such
Shares to be deposited in an account maintained by a broker designated by the
Company.


3.
Responsibility for Taxes.

(a)
For purposes of this Agreement, “Tax-Related Items” means any or all income tax,
social insurance tax, payroll tax, payment on account or other tax-related items
that may be applicable to the Performance Shares by law or regulation of any
governmental authority, whether federal, state or local, domestic or foreign.
Regardless of any action the Company takes with respect to withholding
Tax-Related Items, you acknowledge that you are ultimately responsible for all
Tax-Related Items and that such Tax-Related Items may exceed the amount actually
withheld by the Company or the Employer. You further acknowledge that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Performance Shares, including, without limitation, the grant, vesting or
payment with respect to the Performance Shares, the subsequent sale of Shares
and the receipt of any dividends or dividend equivalents; and (2) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Performance Shares to reduce or eliminate your liability for Tax-Related
Items or to achieve any particular tax result. Furthermore, if you have become
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable event, you acknowledge that the Company and/or the
Employer (or former Employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.



(b)
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. If permissible under local law and at
your election, the Company will satisfy this condition pursuant to the
withholding of Shares consistent with the “Share Withholding” provisions under
section 14.2 of the 2013 Plan. The Company, in its discretion, may authorize
alternative arrangements, including, if permissible under local law, the
Company's selling or arranging to sell Shares that you acquire under the 2013
Plan. In any event, to the extent this condition is not otherwise satisfied, you
authorize the Employer to withhold all applicable Tax-



Page 3 of 12



--------------------------------------------------------------------------------





Related Items legally payable by you from your wages or other cash compensation
paid to you by the Employer.


(c)
Depending upon the withholding method, the Company or the Employer may withhold
or account for Tax-Related Items by considering applicable minimum or maximum
statutory withholding amounts or other applicable withholding rates. In the
event Tax-Related Items are over-withheld, you will receive a refund in cash for
any over-withheld amounts and will have no entitlement to the Shares equivalent.
If the obligation for Tax-Related Items is satisfied by withholding of Shares,
you shall be deemed, for tax purposes, to have been issued the full number of
Shares, notwithstanding that a number of Shares is held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of your
participation in the 2013 Plan.



(d)
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the 2013 Plan that cannot be satisfied by the
means previously described. The Company may refuse to make payment with respect
to the Performance Shares if you fail to comply with your obligations in
connection with the Tax-Related Items.



4.
Transfer of Performance Shares. The Performance Shares and any rights under any
Performance Share may not be assigned, pledged as collateral or otherwise
transferred, except as permitted by the 2013 Plan, nor may they be subject to
attachment, execution or other judicial process. In the event of any attempt to
assign, pledge or otherwise dispose of a Performance Share or any rights under a
Performance Share, except as permitted by the 2013 Plan, or in the event of the
levy of any attachment, execution or similar judicial process upon the rights or
interests conferred by a Performance Share, the Committee may in its discretion
terminate a Performance Share by notice to you.



5.
Rights Prior to Vesting of Shares.

(a)
You will have no rights as a shareholder with respect to any Shares issuable
under the Performance Shares, including but not limited to voting rights or
rights to dividends or dividend equivalents, until such Shares have been duly
issued by the Company or its transfer agent pursuant to the vesting and payment
of the Performance Shares.



(b)
In the event of a change in capitalization within the meaning of Section 4.4 of
the 2013 Plan, the number and class of Shares or other securities that you are
entitled to pursuant to this Agreement shall be appropriately adjusted or
changed as determined by the Committee to reflect the change in capitalization,
provided that any such additional Shares or additional or different shares of
securities shall remain subject to the restrictions in this Agreement.



6.
Termination of Service: For purposes of this Agreement, “Termination of Service”
will have the meaning as prescribed by Treasury Regulation § 1.409A-1(h)(1)(ii)
under Section 409A of the Internal Revenue Code, as such meaning may be amended
from time to time. Except as determined otherwise by the Committee or as
provided in the Severance Plan, you will not be deemed to have incurred a
Termination of Service if the capacity in which you provide services to the
Company changes (for example, you change from being a non-employee director to
being an employee or you change from being an employee to a consultant) or if
you transfer employment among the various subsidiaries or affiliates of the
Company constituting the Employer, so long as there is no interruption in your
provision of services to the Company or other Employer as an employee or as a
non-employee member of the Board of Directors of the Company. The Committee,



Page 4 of 12



--------------------------------------------------------------------------------





in its discretion, will determine whether you have incurred a Termination of
Service. You will not be deemed to have incurred a Termination of Service during
a period for which you are on military leave, sick leave, or other leave of
absence approved by the Employer.


7.
Detrimental Activity. The Committee in its sole discretion may cancel and cause
to be forfeited any Performance Shares not previously vested or released under
this Agreement if you engage in any “Detrimental Activity” (as defined below).
In addition, if you engage in any Detrimental Activity prior to or within one
(1) year after your Termination of Service, the Committee in its sole discretion
may require you to pay to the Company the amount of all gain you realized from
any vesting of the Performance Shares beginning six (6) months prior to your
Termination of Service, provided that the Committee gives you notice of such
requirement within one (1) year after your Termination of Service. In that
event, the Company will be entitled to set off such amount against any amount
the Company owes to you, in addition to any other rights the Company may have.
For purposes of this section:



(a)
“Company” includes Cree, Inc. and all other Employers under the 2013 Plan.



(b)
“Detrimental Activity” means that you have engaged in activity that breaches the
terms of any restrictive covenants in any agreement between you and the Company,
including without limitation the most recent version of the Employee Agreement
Regarding Confidential Information, Intellectual Property, and Noncompetition in
effect for you as of the relevant date. If no such agreement exists, then
“Detrimental Activity” shall mean any of the following conduct, as determined by
the Committee in good faith:



(i)
the performance of services for any Competing Business (as defined below),
whether as an employee, officer, director, consultant, agent, contractor or in
any other capacity, except to the extent expressly permitted by any written
agreement between you and the Company;



(ii)
the unauthorized disclosure or use of any trade secrets or other confidential
information of the Company any attempt to induce an employee to leave employment
with the Company to perform services elsewhere;



(iii)
any attempt to cause a customer or supplier of the Company to curtail or cancel
its business with the Company; or



(iv)
any act of fraud, misappropriation, embezzlement, or tortious or criminal
behavior that adversely impacts the Company.



(c)
“Competing Business” as used in Section 7(b)(i) means any corporation,
partnership, university, government agency or other entity or person (other than
the Company) engaged in any part of the Company’s Business, including the
development, manufacture, marketing, distribution, research, or sale of any
product, service, or technology that Company is developing, manufacturing,
marketing, distributing, researching, or selling as of the date of your
Termination of Service.  As of the date of this Agreement, you acknowledge that
the Company’s Business includes the following products, services, and
technologies:  (1) silicon carbide (SiC) materials for electronic applications,
(2) SiC materials for gemstone applications, (3) AIII nitride materials for
electronic applications, (4) light emitting diode (LED) devices and components,
(5) power semiconductor devices made using SiC and/or AIII nitride materials and
components and



Page 5 of 12



--------------------------------------------------------------------------------





modules incorporating such devices, (6) radio frequency (RF) and microwave
devices made using SiC and/or AIII nitride materials and components and modules
incorporating such devices, (7) LED backlights for liquid crystal displays
(LCDs), (8) lighting products, modules, fixtures or devices incorporating any of
the above materials or technology, (9) sensors, drivers, networking, and
controls related to lighting products, and (10) other semiconductor devices made
using SiC and/or AIII nitride materials and components incorporating such
devices. You acknowledge that during your employment or other relationship with
the Company, the Company’s Business may expand or change and, you agree that any
such expansions and changes shall expand or contract the definition of the
Company’s Business accordingly.


8.
Provisions of the 2013 Plan. The provisions of the 2013 Plan are incorporated by
reference in this Agreement as if set out in full in this Agreement. To the
extent that any conflict may exist between any other provision of this
Agreement, a provision of the 2013 Plan, and the applicable provisions of the
Severance Plan, if any, the applicable provisions of the Severance Plan shall
control. To the extent that any conflict may exist between any other provision
of this Agreement and a provision of the 2013 Plan, the applicable provisions of
this Agreement shall control. All decisions of the Committee with respect to the
interpretation, construction and application of the 2013 Plan or this Agreement
shall be final, conclusive and binding upon you and the Company.



9.
Data Privacy. By signing this Agreement, you explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this Agreement by and among, as applicable,
the Employer, and the Company and its subsidiaries and affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the 2013 Plan.

You understand that the Employer holds certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards or any other entitlement to Shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the 2013 Plan (“Data”).
You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the 2013 Plan, that these
recipients may be located in your country or elsewhere, and that the recipient's
country may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the 2013 Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Shares of stock
acquired pursuant to this Agreement. You understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the 2013 Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents above, in any
case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the 2013 Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


10.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Performance Shares granted under this Agreement by
electronic means or to request



Page 6 of 12



--------------------------------------------------------------------------------





your consent to participate in the 2013 Plan by electronic means. By signing
this Agreement, you consent to receive such documents by electronic delivery
and, if requested, to agree to participate in the 2013 Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by Company.


11.
General.

(a)
Nothing in this Agreement will be construed as constituting a commitment,
agreement or understanding of any kind that the Employer will continue your
service relationship nor to limit or restrict either party's right to terminate
the service relationship.



(b)
This Agreement shall be binding upon and inure to the benefit of you and the
Company and upon our respective heirs, executors, administrators,
representatives, successors and permitted assigns.



(c)
Notices under this Agreement must be in writing and delivered either by hand or
by certified or registered mail (return receipt requested and first-class
postage prepaid), in the case of the Company, addressed to its principal
executive offices to the attention of the Stock Plan Administrator, and, in your
case, to your address as shown on the Employer's records.



(d)
This Agreement shall be governed by and construed in accordance with the laws of
the State of North Carolina without regard to the conflict of law provisions
thereof, as if made and to be performed wholly within such State. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Performance Shares or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of North Carolina, agree that such litigation shall be
conducted in the courts of Durham County, North Carolina, or the federal courts
for the United States for the Middle District of North Carolina, and no other
courts, where the award of the Performance Shares is made and/or to be
performed.



(e)
No amendment or modification of this Agreement shall be valid unless the same is
in writing and signed by you and by an authorized executive officer of the
Company. If any provision of this Agreement is held to be invalid or
unenforceable, such determination shall not affect the other provisions of the
Agreement and the Agreement shall be construed as if the invalid or
unenforceable provision were omitted and a valid and enforceable provision, as
nearly comparable as possible, substituted in its place.



(f)
This Agreement, the 2013 Plan, and the applicable Severance Plan, if any, set
forth all of the promises, agreements and understandings between you and Company
relating to the Performance Shares evidenced by this Agreement. This Agreement
supersedes any and all prior agreements or understandings, whether oral or
written, with respect to the Performance Shares evidenced by this Agreement
unless otherwise specified in the Agreement.



(g)
Shares issued upon settlement of the Performance Shares may be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange or trading system upon which the Common
Stock is listed or traded, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions.



Page 7 of 12



--------------------------------------------------------------------------------







(h)
You agree that each Performance Share evidenced by this Agreement serves as
additional, valuable consideration for your obligations, if any, undertaken in
any existing agreement between you and the Employer regarding confidential
information, noncompetition, nonsolicitation or similar covenants, including
without limitation the most recent version of the Employee Agreement Regarding
Confidential Information, Intellectual Property, and Noncompetition in effect
for you as the relevant date.



(i)
You acknowledge, represent and warrant to the Company, and agree with the
Company, that, except for information provided in the Company’s filings with the
Securities and Exchange Commission and in the Company’s current prospectus
relating to the 2013 Plan: (i) you have not relied and will not rely upon the
Committee, the Company, an Employer or any employee or agent of the Company or
an Employer in determining whether to accept the Performance Shares, or in
connection with any disposition of Shares obtained pursuant to settlement of the
Performance Shares, or with respect to any tax consequences related to the grant
of the Performance Shares or the disposition of Shares obtained pursuant to
settlement of the Performance Shares; and (ii) you will seek from your own
professional advisors such investment, tax and other advice as you believe
necessary.



(j)
You acknowledge that you may incur a substantial tax liability as a result of
the Performance Shares. You assume full responsibility for all such consequences
and the filing of all tax returns and related elections you may be required or
find desirable to file. If you are required to make any valuation of Performance
Shares or Shares obtained pursuant to settlement of Performance Shares under any
federal, state or other applicable tax law, and if the valuation affects any tax
return or election of the Company or the Employer or affects the Company's
financial statement reporting, you agree that the Company may determine the
value and that you will observe any determination so made by the Company in all
tax returns and elections filed by you.



(k)
You acknowledge that copies of the 2013 Plan and Plan prospectus are available
upon written or telephonic request to the Company’s Stock Plan Administrator.



12.
Severability. The provisions of this Agreement are severable and if any one of
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



13.
Nature of Grant. In accepting this grant, you acknowledge, understand and agree
that:

(a)
the 2013 Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless expressly provided otherwise in the 2013 Plan or the Agreement;



(b)
the grant of the Performance Shares is voluntary and does not create any
contractual or other right to receive future grants of Performance Shares, or
benefits in lieu of Performance Shares, even if Performance Shares have been
granted repeatedly in the past;



(c)
all decisions with respect to future grants of Performance Shares, if any, will
be at the sole discretion of the Company;



(d)
your participation in the 2013 Plan is voluntary;



Page 8 of 12



--------------------------------------------------------------------------------







(e)
your participation in the 2013 Plan will not create a right to employment with
the Company or the Employer and will not interfere with the ability of the
Company, the Employer or any subsidiary or affiliate to terminate your
employment or service relationship at any time;



(f)
if you are employed by a non-U.S. entity and provide services outside the U.S.,
the Performance Shares are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to your Employer, and
they are outside the scope of your employment or service contract, if any, with
your Employer;



(g)
the grant of the Performance Shares is not intended to replace any pension
rights or compensation;



(h)
the grant of the Performance Shares is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;



(i)
the grant of the Performance Shares and your participation in the 2013 Plan will
not be interpreted to form an employment or service contract or relationship
with the Company, the Employer or any subsidiary or affiliate of the Company;



(j)
the future value of the Performance Shares is unknown and cannot be predicted
with certainty;

    
(k)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Performance Shares resulting from termination of your employment or
service relationship by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where you are employed or the terms of your employment
agreement, if any), and, in consideration of the grant of the Performance
Shares, to which you otherwise are not entitled, you irrevocably agree, if
applicable, to execute the Release, as defined in the applicable Severance Plan,
if any;



(l)
the grant of the Performance Shares and the benefits under the 2013 Plan, if
any, will not automatically transfer to another company in the case of a merger,
takeover, or transfer of liability;



(m)
neither the Company, the Employer nor any subsidiary or affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the
Performance Shares or of any payments due to you pursuant to the subsequent sale
of any Shares acquired upon the vesting of the Performance Shares; and



(n)
this award and any other award(s) granted under the 2013 Plan on the Grant Date
are intended to fulfill any and all agreements, obligations or promises, whether
legally binding or not, previously made by the Company or another Employer under
the 2013 Plan to grant you the Performance Shares or other rights to common
stock of the Company. By signing this Agreement, you accept such awards, along
with all prior awards received by you, in full satisfaction of any such
agreement, obligation or promise.



14.
No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding your
participation in the 2013 Plan or sale



Page 9 of 12



--------------------------------------------------------------------------------





of Shares. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the 2013 Plan before
taking any action related to the 2013 Plan.


15.
Compliance with Law. Notwithstanding any other provision of the 2013 Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Performance Shares or
Shares, as applicable, the Company shall not be required to deliver the
Performance Shares or any of the underlying Shares prior to the completion of
any registration or qualification of the Shares under any local, state, federal
or foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the Performance Shares or any of the underlying Shares
with the SEC or any state or foreign securities commission or to seek approval
or clearance from any governmental authority for the issuance of the Performance
Shares and Shares. Further, you agree that the Company shall have unilateral
authority to amend the 2013 Plan and the Agreement without your consent to the
extent necessary to comply with securities or other laws applicable to issuance
of shares.



16.
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
participant.



17.
Appendix. Notwithstanding any provisions in this Agreement, the Performance
Shares shall be subject to any special terms and conditions set forth in any
Appendix attached to this Agreement for your country to the extent that the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or to facilitate the
administration of the 2013 Plan. Moreover, if you relocate to or from one of the
countries included in any such Appendix, the special terms and conditions for
the country you are moving from and/or the country you are moving to will apply
to you to the extent that the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or to facilitate the administration of the 2013 Plan. If included, any such
Appendix is incorporated in and constitutes part of this Agreement.



18.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the 2013 Plan, on the Performance Shares
and on any Shares acquired under the 2013 Plan, provided such requirements do
not conflict with the Severance Plan, to the extent that the Company determines
it is necessary or advisable in order to comply with local law or to facilitate
the administration of the 2013 Plan, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.



19.
Section 409A. The Performance Shares are is intended to qualify for the
“short-term deferral” exemption from Section 409A of the Code, and the
provisions of this Agreement between you and the Company will be interpreted,
operated and administered in a manner consistent with these intentions. The
right to payment triggered by each installment vesting date or vesting event
pursuant to this Agreement is intended to be a right to a separate payment for
purposes of Section 409A of the Code. The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, without
your consent, to unilaterally amend or modify the 2013 Plan and/or this
Agreement to ensure that the Performance Shares qualify for exemption from or
comply with Section 409A of the Code; provided, however, that the Company makes
no representations that the Performance Shares will be exempt from Section 409A
of the Code and makes no undertaking to



Page 10 of 12



--------------------------------------------------------------------------------





preclude Section 409A of the Code from applying to the Performance Shares. With
respect to any amounts payable under this Agreement that are subject to Section
409A of the Code, (i) it is intended, and this Agreement will be so construed,
that such amounts and the Company’s and your exercise of authority or discretion
hereunder shall comply with the provisions of Section 409A of the Code so as not
to subject you to the payment of interest and additional tax that may be imposed
under Section 409A of the Code; (ii) any provisions of this Agreement that
provide for payment of compensation triggered by your termination of employment
other than on account of your death shall be deemed to provide for payment that
is triggered only by your “separation from service” within the meaning of
Treasury Regulation Section §1.409A-1(h) (a “Section 409A Separation from
Service”), (iii) if you are a “specified employee” within the meaning of
Treasury Regulation Section §1.409A-1(i) on the date of your Section 409A
Separation from Service (with such status determined by the Company in
accordance with rules established by the Company in writing in advance of the
“specified employee identification date” that relates to the date of such
Section 409A Separation from Service or in the absence of such rules established
by the Company, under the default rules for identifying specified employees
under Treasury Regulation Section 1.409A-1(i)), such compensation triggered by
such Section 409A Separation from Service shall be paid to you six months
following the date of such Section 409A Separation from Service (provided,
however, that if you die after the date of such Section 409A Separation from
Service, this six month delay shall not apply from and after the date of your
death), and (iv) to the extent necessary to comply with Section 409A of the
Code, the definition of change in control that applies under Section 409A of the
Code shall apply under this Agreement to the extent that it is more restrictive
than the definition of change in control that would otherwise apply. The Company
will have no liability to you or to any other party if the Performance Shares,
the vesting of the Performance Shares, delivery of Shares in payment of the
Performance Shares or any other event hereunder that is intended to be exempt
from or compliant with Section 409A of the Code, is not so exempt or compliant,
or for any action taken by the Company with respect thereto.




Page 11 of 12



--------------------------------------------------------------------------------






Exhibit A
Performance Criteria
The number of Shares that will be issued in payment of the Performance Shares
will be calculated in accordance with the schedule below:


Performance Criteria
Weight
Payout % Level1
(# of Shares)
50%
100%
150%
Design-Ins2
25%
7,370
14,739
22,109
MOSFET Yield2
25%
7,369
14,738
22,107
Mohawk Valley Fab Capacity (wafers/week)2
25%
7,369
14,738
22,107
Diversity, Equity & Inclusion (“DEI”)3 
25%
7,369
14,738
22,107
Total Payout (est.)4
100%
29,477 Shares
58,953 Shares
88,430 Shares



                


1 Straight line interpolation shall be used to determine the payout level for
performance that falls between the ranking levels shown above (provided that the
payout level for performance below the 50% will be 0, and the payout level for
performance at or above the 150% will be capped at 150%). The calculation of the
number of Shares to be issued will be rounded down to the nearest whole number
of Shares as necessary.
2 Achievement determined in accordance with the methodology established by
management for reporting on each such Performance Criteria to the Board of
Directors and the threshold, target, and maximum performance levels approved by
the Compensation Committee on August 24, 2020 and August 26, 2020.
3 Achievement determined based on the DEI Action Plan Scorecard reviewed and
approved by the Compensation Committee on August 24, 2020 and August 26, 2020.
4 Assumes payout at 50%, 100%, and 150% levels, respectively, for all four
Performance Criteria.






Page 12 of 12

